DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings filed on 9/9/2019 are accepted.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, 6, 8-10, 15, 19, 22 and 25-26, drawn to a method of determining whether it is necessary to inert a refuelled aircraft fuel tank containing fuel, classified in B64D37/32.
II. Claim 27, drawn to a method of determining whether or not to remove one or more parts of an aircraft fuel tank inerting arrangement, classified in B64D37/04.
III. Claim 31, drawn to an operational aircraft, classified in B64F5/60.

Inventions I, II and III are directed to related processes and apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are two different methods and apparatus with no overlapping elements.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The different inventions require different search and consideration, including different text searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Amir Behnia (Reg. #50,215) on July 28, 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-4, 6, 8-10, 15, 19, 22 and 25-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27 and 31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim has limitations that incorporate “…a method of claim 7”. However, claim 7 was cancelled. For examining purposes, Examiner believes the intent was to incorporate a method of claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-10, 15, 19, 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1-4, 6, 8-10, 15, 19, 26, the claims (or inherit through a parent claim) recite the term “it” and it is unclear as to what this refers to.  For example, in claim 1, is “it” a procedure, aircraft or its parts, a supervisor’s order? 
Claims 2 and 8 recites the limitation "the immediately forthcoming flight" in line 2 of claim 2 and “the immediately-preceding flight” in lines 8-9 in claim 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-10 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
  
The current 35 USC 101 analysis is based on the current guidance (2019 Revised Patent Subject Matter Eligibility Guidance, “2019 PEG”). The patent subject matter eligibility analysis is threefold. First, via step 1, determine that the claim belongs to a valid statutory class. Second, via step 2A, identify that an abstract idea is claimed in prong one and if so, identify whether additional elements are recited that integrate the abstract idea into a practical application in prong two. Finally, in step 2B, determine whether the claims contain something significantly more than the abstract idea.

With respect to step 1, applied to the present application, the claims belong to one of the statutory classes of a process (method claims 1-4, 6, 8-10). The software product of claim 26 was presumably intended to be an article of manufacture, and could be amended to be an article of manufacture, though it is not presently so; see the further rejection of claim 26 below).

Step 2A of the 2019 Guidance is divided into two prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
With respect to step 2A, prong one, the claims recite an abstract idea. 

Claim 1 recites, with the abstract idea being highlighted in bold, a method of determining whether it is necessary to inert a refuelled aircraft fuel tank containing fuel, the method comprising providing a temperature value indicative of a temperature of the fuel after refuelling, and based on said temperature value, determining whether or not it is necessary to inert the aircraft fuel tank.
Claims 9 and 26 are a method and a software product, which contain substantially similar claim language. 
The limitations highlighted in bold in claim 1 (and similarly in claims 9 and 17) includes a mixture of two groupings of abstract ideas. In claim 1, the limitations of “providing a temperature value indicative of a temperature of the fuel after refuelling” and “based on said temperature value, determining whether or not it is necessary to inert the aircraft fuel tank” can be considered to describe mental processes, namely concepts performed in the human mind or with pen and paper, and/or mathematical concepts, namely a series of calculations leading to one or more numerical results or answers. The claim does not spell out any particular equation or formula being used. The lack of specific equations for individual steps merely points out that the claim would monopolize all possible calculations in performing the steps. These steps recited by the claim therefore amount to a series of mental or mathematical steps, making these limitations amount to an abstract idea. The limitations not in bold are considered tangible elements that are not part of the abstract idea and need to be addressed in prong 2. 
In summary, the highlighted steps in the claims above therefore recite an abstract idea at Prong 1 of the 101 analysis.

Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
In claim 1 above, the additional elements in the claim have been left in normal font. The limitations considered additional elements claimed are “a refuelled aircraft fuel tank”, which only pertains as to where the data comes from in performing the abstract idea.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does recite a machine, namely a refuelled aircraft fuel tank. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, which is being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable technological process.)  Instead the additional elements in the claim appear to merely be insignificant extra-solution activity - merely gathering the relevant data necessary which is the input for the mental process/math in the abstract idea. While the claim does recite a refuelled aircraft fuel tank as a machine, this only serves as an object on which the method operates (see MPEP 2108.05(b)) and the method steps do not perform a sufficiently specific task which would make the claimed invention a particular practical application.  Instead, the refuelled aircraft fuel tank merely acts as a common technological environment in which the abstract idea is used.  Based on these considerations, the additional elements in the claim do not appear to integrate the abstract idea into a practical application.  Instead, the claim would tend to monopolize the abstract idea itself, across a wide variety of different practical applications in the general field-of-use or technological environment of vehicles. 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea. 
Therefore, claims 1, 9 and 26 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more. 

Dependent claims 2-4, 6, 8, and 10, when each is analyzed as a whole, are similarly held to be patent ineligible under 35 U.S.C. 101. They recite further limitations which are part of the abstract idea discussed previously, and do not recite any additional elements which are sufficient to integrate the abstract idea into a practical application or to make the claims amount to significantly more than the abstract idea.  The limitations merely add further details as to the type of data being received/input and used with the mental process and/or math steps recited in the independent claims, and also further calculations and math, so they are properly viewed as part of the recited abstract idea at Prong 1.

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, a computer program per se.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a software product” must be recited as non-transitory and specified as a media/medium, but claim 8 does not specify this.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10, 15, 19, 22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Family et al (US 2016/0176535; hereinafter “Family”) in view of Official Notice.
Regarding claim 1: Family teaches a method of determining whether it is necessary to inert an aircraft fuel tank containing fuel (¶57-58; Figure 5; determine whether it is necessary to provide inerting gas to the fuel tanks), the method comprising providing a temperature value indicative of a temperature of the fuel, and based on said temperature value, determining whether or not it is necessary to inert the aircraft fuel tank (¶12, 52; if the temperature indicative of fuel temperature is above a certain level (typically compared to a fuel flammability limit, typically at the operating altitude of the aircraft), then inerting gas may be provided).
Family teaches the method of claim 1 but does not explicitly teach:
A refueled aircraft fuel tank; and the temperature being of the fuel after refueling.
Official Notice is given that an aircraft, as in the Family reference above, may be refueled periodically when the tank is empty or nearly empty or does not have enough fuel to meet its destination while at the airport or on the ground.  Family provides temperature reading while operating and thus, after refuelling.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the application to provide a refuelled aircraft fuel tank and the temperature of the refuelled tank in the method of Family so that an accurate determination of inerting can be made after refuelling the fuel tank.

Family teaches:
Regarding claim 2: comprising determining whether or not it is necessary to inert the aircraft fuel tank for substantially all of the immediately forthcoming flight (¶10-11, 52; if the indicative temperature is lower than the predetermined value (for example, a fuel lower flammability limit) by at least a certain margin (such as 20° C.), then this may be indicative of there being no need for inerting gas; or if the temperature at a destination is low (indicative of there being no need for inerting gas)).
Regarding claim 3: in which the temperature value indicative of a temperature of the fuel after refuelling is a measured temperature value or a predicted temperature value (¶3, 8).
Regarding claim 4: in which providing said temperature value comprises measuring a temperature of the fuel in the fuel tank during or after the fuelling process, or comprises measuring a temperature of the fuel before it is provided to the fuel tank, or wherein the measurement occurs before commencing a flight (¶11; temperature indicative of fuel temperature could, for example, comprise the temperature of the fuel, the temperature of gas above the fuel in the fuel tank or external temperature).
Regarding claim 6: in which determining whether or not it is necessary to inert the fuel tank comprises comparing said indicative temperature value with a predetermined temperature value, the predetermined value being related to a property of the aircraft fuel, or in which the comparison comprises calculating a difference between the predetermined value and the indicative temperature value, and if the indicative temperature is lower than the predetermined value by at least a certain margin, then this is indicative of there being no need to provide the fuel tank with inerting gas (¶12; if the temperature indicative of fuel temperature is above a certain level (typically compared to a fuel flammability limit, typically at the operating altitude of the aircraft), then inerting gas may be provided).
Regarding claim 8: in which determining whether or not it is necessary to inert the fuel tank comprises considering one or more flight-related parameters selected from the group consisting of predicted flight plan, predicted maximum aircraft altitude, predicted ascent time, predicted descent time, a temperature indicative of destination temperature, air temperature at the predicted landing time, a temperature indicative of the local temperature, local air temperature before take-off, predicted time before take-off, predicted distance of flight, predicted flight time, amount of fuel in said one or more fuel tanks before take-off, whether or not inerting gas was provided in the immediately-preceding flight, and predicted amount of fuel in said one or more fuel tanks (¶11; various flight-related parameters considered are local temperature at destination, aircraft altitude, descent time, amount of fuel in tanks, etc.).

Regarding claim 9: Family teaches a method of determining whether it is necessary to inert an aircraft fuel tank of an aircraft (¶57-58; Figure 5; determine whether it is necessary to provide inerting gas to the fuel tanks) having an intended departure date from a departure location (¶7-8), the method comprising providing a temperature value indicative of the highest temperature on the intended date at the location (¶28; database with temperature and date of location), and based on said temperature value, determining whether or not it is necessary to inert the aircraft fuel tank (¶58).
Family teaches the method of claim 9 but does not explicitly teach:
highest temperature on the intended departure date at the departure location.
Official Notice is given that airplanes such as found in Family, may depart at various times of the day or night and thus arrive during the highest temperature of the day.
It would have been obvious to one of ordinary skill to use a different value, the highest temperature on the intended departure date at the departure location in the method of Family so that an accurate determination of inerting can be made with regards to the outside temperature at the departure location.

Family teaches:
Regarding claim 10: in which the departure location is a local location or is a destination (¶7-8): and/or the temperature value is a predicted value, such as a value provided by a weather forecast (¶51; temperature at destination); and/or the temperature value is a mean, median or modal temperature for the intended departure time, or is a centile temperature (¶8).

Regarding claim 15: Family teaches a method of controlling the inerting of an aircraft fuel tank (system for supplying inerting gas to fuel tanks in Fig. 5; ¶57), the method comprising determining whether it is necessary to inert a refuelled aircraft fuel tank containing fuel in accordance with a method of claim 1 (see rejection and citations of claim 1 above), and based on said determination, controlling the provision of inerting gas to the aircraft fuel tank  (element 50 in Fig. 5; ¶57).


Regarding claim 19: Family teaches a method of controlling the inerting of an aircraft fuel tank of an aircraft (system for supplying inerting gas to fuel tanks in Fig. 5; ¶57) having an intended departure date from a departure location (¶7-8), the method comprising determining whether it is necessary to inert an aircraft fuel tank of an aircraft having an intended date from a location in accordance with a method of claim 7 (see claim 9 rejection above), and based on said determination, controlling the provision of inerting gas to the aircraft fuel tank  (element 50 in Fig. 5; ¶57).
Family teaches the system of claim 22 but does not explicitly teach:
having an intended departure date from a departure location.
Official Notice is given that planning a departure date and therefore an intended departure is well known  
It would have been obvious to one of ordinary skill to use a different location in the method of Family so that an accurate determination of inerting can be made with regards to the departure location.

Regarding claim 22: Family teaches an aircraft fuel tank inerting control system (system for supplying inerting gas to fuel tanks in Fig. 5; ¶57) comprising: an aircraft fuel tank inerting arrangement for delivering inerting gas to an aircraft fuel tank; a temperature input module for acquiring (i) a temperature indicative of the temperature of fuel (¶12, 52; if the temperature indicative of fuel temperature is above a certain level (typically compared to a fuel flammability limit, typically at the operating altitude of the aircraft), then inerting gas may be provided), or (ii) a temperature indicative of the highest temperature on the intended date of the aircraft at the aircraft's intended location (¶28; database with temperature and date of location); and a control module for controlling the operation of the aircraft fuel tank inerting arrangement (element 50 in Fig. 5; ¶57) and being configured to receive an output from the temperature input module dependent on (i) the temperature of fuel after refuelling (¶12, 52; if the temperature indicative of fuel temperature is above a certain level (typically compared to a fuel flammability limit, typically at the operating altitude of the aircraft), then inerting gas may be provided) (ii) the temperature indicative of the highest temperature on the intended departure time of the aircraft at the aircraft's intended location (¶28; database with temperature and date of location), and to control operation of the aircraft fuel tank inerting arrangement in dependence on the output of the temperature input module (element 50 in Fig. 5; ¶57).
Family teaches the system of claim 22 but does not explicitly teach:
a temperature indicative of the temperature of fuel afterrefueling.
Official Notice is given that an aircraft, as in the Family reference above, may be refueled periodically when the tank is empty or nearly empty or does not have enough fuel to meet its destination while at the airport or on the ground.  Family provides temperature reading while operating and thus, after refuelling.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the application to provide a refuelled aircraft fuel tank and the temperature of the refuelled tank in the method of Family so that an accurate determination of inerting can be made after refuelling the fuel tank.
Further, Family does not explicitly teach:
a temperature indicative of the highest temperature on the intended departure date of the aircraft at the aircraft's intended location.
Official Notice is given that airplanes such as found in Family, may depart at various times of the day or night and thus arrive during the highest temperature of the day.
It would have been obvious to one of ordinary skill to use a different value, the highest temperature on the intended departure date at the departure location in the method of Family so that an accurate determination of inerting can be made with regards to the outside temperature at the departure.

Family teaches:
Regarding claim 25: An aircraft comprising a fuel tank (element 200 in Fig. 5; ¶57) and an aircraft fuel tank inerting control system (system for supplying inerting gas to fuel tanks in Fig. 5; ¶57) in accordance with claim 22, the aircraft fuel tank inerting control system being configured to control the delivery of inerting gas to the fuel tank (element 50 in Fig. 5; ¶57).
Regarding claim 26: A software product comprising a series of instructions arranged, when executed on a computer, to perform one or more of the steps of the method of claim 1 (¶58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moravec et al (US 2005/0173017) teaches a commercial aircraft on-board inerting system with an air source supplying pressurized air, a heat exchanger cooling said pressurized air, and an air separation module in communication with said heat exchanger and separating inerting gas from said pressurized air…and a controller controlling flow rate of said inerting gas, which includes a temperature sensor coupled to air flow line and generating a temperature signal, said controller adjusting flow of air through said heat exchanger in response to the temperature. Tichborne et al (US 2014/0238501) teaches an aircraft inerting system which monitors changes in a quantity of a fuel in the aircraft fuel tank…monitoring changes in the ambient air pressure external to the aircraft fuel tank…and actively controlling a flow rate of inerting gas.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY A DELOZIER whose telephone number is (571)272-5290. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMY A DELOZIER/Examiner, Art Unit 2857  

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864